Citation Nr: 1533479	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for deep vein thrombosis, claimed as blood clots.

2.  Entitlement to service connection for skin ulcers.

3.  Entitlement to service connection for skin rash.

4.  Entitlement to service connection for autoimmune disorders, to include antiphospholipid syndrome, colitis, and temporal arteritis vasculitis.

5.  Entitlement to service connection for breathing problems.

6.  Entitlement to service connection for blood issues, claimed as a burning sensation.

7.  Entitlement to service connection for nerve and muscle weakness with neuropathic pain.

8.  Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with defects.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1973.

These matters come before the Board of Veterans' Appeals (the Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In a March 2012 rating decision, the RO specifically considered and denied service connection for the Veteran's claimed autoimmune disorders of antiphospholipid syndrome, colitis, and temporal arteritis vasculitis, noting that the claim for an autoimmune disorder remained on appeal.  

The Board has not only reviewed the Veteran's physical claims file, but also her electronic claims file to ensure a total review of the evidence.

Pursuant to the Veteran's request, a travel board hearing before a member of the Board was scheduled for June 2012.  However, the Veteran did not appear for her hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2014).

The issues of entitlement to service connection for deep vein thrombosis, skin ulcers, skin rash, autoimmune disorders, breathing problems, blood issues, and nerve and muscle weakness with neuropathic pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not serve on active duty with service in, or visitation to, the Republic of Vietnam. 


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1815 for status as a child born with birth defects other than spina bifida have not been met.  38 U.S.C.A. §§ 1803-1815, 5107; 38 C.F.R. § 3.814-3.815 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

There are certain situations, however, when the VCAA does not apply.  The United States Court of Appeals for Veterans Claims (the Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (noting that the VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit. See VAOPGCPREC 5-2004 (June 23, 2004).

Claim for Benefits under 38 U.S.C.A. § 1815

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam Veteran who has spina bifida and other birth defects, to include (but not limited to) achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the Veteran's service in the Republic of Vietnam.  38 U.S.C.A. §§ 1805(a), 1812, 1815; 38 C.F.R. §§ 3.814(a), 3.815.

Of the above disorders, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  38 U.S.C.A. §§ 1803-05 (West 2014).  To qualify for a monthly allowance on the basis of other birth defects, the claimant must show that the Vietnam Veteran who was exposed to herbicides is the mother of the child.  38 U.S.C.A. §§ 1812, 1815 (West 2014); 38 C.F.R. § 3.815 (2014).

The Veteran does not contend, and the evidence does not show, that she served in Vietnam, or otherwise visited Vietnam during any period of military service.  Unfortunately, to be eligible for a "covered birth defect" other than spina bifida pursuant to 38 U.S.C.A. § 1815 (West 2014) and 38 C.F.R. § 3.815 (2014), the Veteran must have set foot in Vietnam during a period of service.

Moreover, there is no evidence in the record indicating that the Veteran's child has a birth defect.  In a June 2010 statement, the Veteran stated she sought service connection for a birth defect passed down to her child.  In response, the AOJ sent the Veteran a duty to assist letter, noting that the Veteran had not claimed a specific defect passed down to her child, and asking her to provide the name of the specific defect or disability.  The Veteran did not submit a response.  The duty to assist is a two-way street.  If the Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Given that it is undisputed that the Veteran did not have military service which involved duty in or visitation to Vietnam, the Board finds no basis to grant benefits under 38 U.S.C.A. § 1815 (West 2014), inasmuch as the law specifically precludes entitlement to that benefit absent evidence of the requisite service by the Veteran.  The claim consequently must be denied due to her lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with defects is denied.


REMAND

The Veteran has not been afforded VA examinations to assess the nature and etiology of her claimed deep vein thrombosis, skin ulcers, skin rash, autoimmune disorders, breathing problems, blood issues, and nerve and muscle weakness with neuropathic pain.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

The Veteran's private treatment records show she was diagnosed with deep vein thrombosis, May-Thurner Syndrome, Chronic Anticoagulation, and Venous Thromboembolic Disease in October 2003; skin ulcers in April 2003 and November 2007; a skin rash in August 2003, January 2004, October 2007 and November 2007; questionable Antiphospholipid Syndrome in October 2007; a chronic cough and shortness of breath in October 2000; and anemia in September 2002.  Additionally, the Veteran is competent to report her symptoms of muscle weakness and neuropathic pain.  Layno v. Brown, 6 Vet.App. 465, 470 (1994).  The Board notes that given the dated nature of these records and diagnoses, it is unclear whether the Veteran has current diagnoses of these claimed conditions.

As to an in-service event, injury, or disease, the Veteran's service treatment records are silent regarding the aforementioned conditions.  However, in her January 2011 VA Form 9, the Veteran stated that she wanted to file a claim for "presumptive status" due to her presence at Ft. McClellan, Alabama.  She added that her physicians had been unable to establish a causal link between the conditions and service because the government had not informed her of which toxins she was exposed to while at the base.  

Although there have been bills introduced in Congress since 2010 to create a presumption of exposure to herbicides or other toxins for veterans stationed at Fort McClellan, these bills have never been passed or promulgated into law.  Therefore, there is no presumed exposure to toxins based on a Veteran's presence at Fort McClellan.  However, in light of the Veteran's statement that she was exposed to toxins during service, there is an indication that the Veteran's claimed conditions, if they exist, may be related to the reported incidents of chemical exposure in service, and the medical evidence is not sufficient to adjudicate the claims in this regard.  Thus, as the Board lacks sufficient competent medical evidence to determine whether the Veteran's claimed conditions are related to active service, an examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran furnish all dates and places of treatment for her claimed disorders.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present, if any, relating to the Veteran's claimed disorders.

3.  Next, schedule the Veteran for VA examinations by appropriate examiners.  The examiner or examiners should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Following physical examination of the Veteran and review of her pertinent medical history and lay statements, the examiner should provide an opinion on the following:

a)  Identify any diagnosed blood disorder, including but not limited to clotting disorders and anemia, present since June 2010.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed blood disorder is related to service, to include the role, if any, of environmental hazards at Ft. McClellan.

c)  Identify any diagnosed skin ulcer disorder present since June 2010.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed skin ulcer disorder is related to service, to include the role, if any, of environmental hazards at Ft. McClellan.

e)  Identify any diagnosed skin rash disorder present since June 2010.

f)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed skin rash disorder is related to service, to include the role, if any, of environmental hazards at Ft. McClellan.

g)  Identify any diagnosed autoimmune disorder present since June 2010.

h)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed autoimmune disorder is related to service, to include the role, if any, of environmental hazards at Ft. McClellan.

i)  Identify any diagnosed respiratory condition present since June 2010.

j)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed respiratory condition is related to service, to include the role, if any, of environmental hazards at Ft. McClellan.

k)  Identify any diagnosed neurological or muscle condition present since June 2010.

l)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed neurological or muscle condition is related to service, to include the role, if any, of environmental hazards at Ft. McClellan.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and her representative, and provide them an opportunity to respond before returning the case to the Board.

By this remand the Board intimates no opinion as to any final outcome warranted.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


